DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to the application filed on 02/07/2018. Claims 1 through 9 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement submitted on 02/06/2019 is in compliance with provisions of 37 CFR 1.97. Accordingly, the IDS was considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferguson et al US 20190035044 A1 (hereinafter referred to as Ferguson).
Regarding claim 1, Ferguson teaches a mobile shop system comprising a plurality of mobile shop vehicles and a server device, wherein
 the server device includes at least one processor [(See Ferguson para [0004] disclosing “a server processor configured to provide a server application comprising: a data storage module containing a plurality of locations comprising at least one inventory restocking location and a plurality of dispatch locations, wherein each dispatch location is associated with a demand”)] configured to:
 acquire a visit request including information, inputted by a user who uses the mobile shop system, about one or more desired shops which the user wishes to visit among shops carried by the plurality of mobile shop vehicles [(See Ferguson para[0004] disclosing “a status module receiving a stock indication of each of the items and a current vehicle location from the communication device of one or more of the vehicles; and a fleet management module directing the autonomous or semi-autonomous propulsion system of one or more of the vehicles, via the communication device, to one of the plurality of dispatch locations or the inventory restocking location based at least on one or more of the demand, the stock indication, and the current vehicle location; and the platform further comprising a summoning processor configured to provide a summoning application comprising a summon module receiving a summons from the customer, the summons comprising at least a customer location, wherein the summon module further directs the autonomous or semi-autonomous propulsion system of one or more of the vehicles, via the communication device, to the customer location;” And see para [0005] “In some embodiments, the summoning processor further comprises an identification module identifying 
Select one or more mobile shop vehicles carrying the one or more desired shops from among the plurality of mobile shop vehicles based on the visit request [(See Ferguson para [0005], [0019], and [0072] disclosing “The fleet management module 1201 may select one or more of the vehicles 1204 within the geographic region and/or proximity of the customer 1203, the service provider 1205, or both. The vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request. The vehicle 1204 may then travel to a location associated with the customer 1203 and para [0078] disclosing “the fleet management module 1301 is configured to determine and predict a geographic demand for the autonomous or semi-autonomous vehicles for strategic placement throughout a geographic region in anticipation of a known demand. The fleet management module 1301 may determine and predict a geographic demand by storing data relating the location, quantity, time, price, item, item type, service, service type, service provider, or any combination thereof of placed orders and requests.”)], 
Create an operation plan for the plurality of mobile shop vehicles in such a way that the user and the one or more mobile shop vehicles carrying the one or more desired shops are enabled to gather together at a predetermined location [(See Ferguson para [0005], para [0019], and [0072] disclosing “The fleet management module 1201 may select one or more of the vehicles 1204 within the geographic region and/or proximity of the customer 1203, the service provider 1205, or both. The vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request. The vehicle 1204 may then travel to a location associated with the customer 1203.”)], 
And transmit the operation plan to the plurality of mobile shop vehicles, [(See Ferguson para [0069] disclosing “In one example, an order by a customer 1203 is transmitted to a central server 1202, which then communicates with the fleet management module 1201, which relays the order to the service provider 1205 associated with the order and a vehicle 1204. The fleet management module 1201 may employ one or more vehicles 1204 or sub-fleet vehicles 1204 that are closest to the service provider 1205, customer 1203, or both. The assigned service provider then interacts with that vehicle 1204 through a service provider application to supply the vehicle 1204 with any goods, maps, or instructions associated with the order. The vehicle 1204 then travels to the customer 1203 and reports completion of the order to at least one of the customer 1203, the service provider 1205, the central server 1202, and the fleet management module 1201.”)]. After a request is submitted by a customer, it is transmitted to a central server, which communicates with a fleet management module, which then sends a signal to one or more vehicles that are close to a service provider or a customer. The vehicle is supplied with goods, maps, or instructions that are associated with a customer’s order by a service provider through a service provider application. The vehicle then travels to the customer and reports completion of the specified order to the customer, service provider, central server, and the fleet management module.   
And each of the plurality of mobile shop vehicles includes at least one processor configured to: receive the operation plan transmitted by the server device, 
And manage operation of a vehicle according to the operation plan that is received. [(See Ferguson para [0004] disclosing “One aspect provided herein is an autonomous or semi-autonomous platform for positioning a plurality of autonomous or semi-autonomous vehicles and displaying a plurality of items, the platform comprising: the plurality of autonomous or semi-autonomous vehicles, each vehicle comprising: a compartment configured to contain and secure two or more of the plurality of items; an input device configured to receive an input data corresponding to a customer; a communication device; and an autonomous or semi-autonomous propulsion system; and a server processor configured to provide a server application comprising: a data storage module containing a plurality of locations comprising at least one inventory restocking location and a plurality of dispatch locations, wherein each dispatch location is associated with a demand” and para [0069] disclosing “In one example, an order by a customer 1203 is transmitted to a central server 1202, which then communicates with the fleet management module 1201, which relays the order to the service provider 1205 associated with the order and a vehicle 1204. The fleet management module 1201 may employ one or more vehicles 1204 or sub-fleet vehicles 1204 that are closest to the service provider 1205, customer 1203, or both. The assigned service provider then interacts with that vehicle 1204 through a service provider application to supply the vehicle 1204 with any goods, maps, or instructions associated with the order. The vehicle 1204 then travels to the customer 1203 and reports completion of the order to at least one of the customer 1203, the service provider 1205, the central server 1202, and the fleet management module 1201.”)].
Regarding claim 2, Ferguson teaches the mobile shop system according to claim 1 as mentioned above in the rejection of claim 1, wherein the at least one processor of the server device is further configured to: 
Acquire a visiting order of the user visiting the desired shops, the visiting order included in the visit request, and 
create the operation plan in such a way that mobile shop vehicles carrying each of the desired shops are lined up at the predetermined location according to the visiting order [(See Ferguson para [0072] disclosing “The fleet management module 1201 may select one or more of the vehicles 1204 within the geographic region and/or proximity of the customer 1203, the service provider 1205, or both. The vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request. The vehicle 1204 may then travel to a location associated with the customer 1203.”)] and see Ferguson para [0118] disclosing “The summon module 1731 may further direct the autonomous or semi-autonomous propulsion system 1714 of one or more of the vehicles 1710 via the communication device 1713 to the customer location.” And para [0119] disclosing “In some embodiments, the summoning processor further comprises a compartment module 1733 allowing the customer to access and remove one or more of the items from the compartment 1711”]. After a request is submitted by a customer, one or more vehicles are directed to the customer indicating lining up at the designated location near the customer. Then a customer is able to access desired items contained in the vehicle through the compartment module.
Regarding claim 3, Ferguson teaches the mobile shop system according to claim 1 as mentioned above in the rejection of claim 1, wherein the at least one processor of the server device is configured to create the operation plan in such a way that the mobile shop vehicle carrying the desired shop is gathered at a current position of the user [See Ferguson para [0069] disclosing “In one example, an order by a customer 1203 is transmitted to a central server 1202, which then communicates with the fleet management module 1201, which relays the order to the service provider 1205 associated with the order and a vehicle 1204. The fleet management module 1201 may employ one or more vehicles 1204 or sub-fleet vehicles 1204 that are closest to the service provider 1205, customer 1203, or both. The assigned service provider then interacts with that vehicle 1204 through a service provider application to supply the vehicle 1204 with any goods, maps, or instructions associated with the order. The vehicle 1204 then travels to the customer 1203 and reports completion of the order to at least one of the customer 1203, the service provider 1205, the central server 1202, and the fleet management module 1201.”].
Regarding claim 6, Ferguson teaches the mobile shop system according to claim 1 as mentioned above in the rejection of claim 1, wherein the at least one processor of the server device is configured to acquire the visit request from a mobile terminal of the user. [See Ferguson para [0059] disclosing “Each autonomous vehicle 101 may comprise a communication module 160 configurable to receive and send data from the fleet management module 120, and the user. In some embodiments the data is related user interactions and autonomous vehicle fleet interactions, comprising: scheduled requests or orders, on-demand requests or orders, or a self-positioning request. In some embodiments, the communication module 160 receives and sends data via wireless transmission. In some embodiments, the wireless transmission occur via a mobile application on an electronic device via a central server, a fleet management module, a mesh network, cellular communication (e.g., 3G, 4G, and 5G), satellite communications, or any combination thereof. In some embodiments, the electronic device comprises a phone, a personal mobile device, a personal digital assistant (PDA), a mainframe computer, a desktop computer, a laptop computer, a tablet computer, and/or wearable computing device comprising: a communication headset, smart glasses, a contact lens or lenses, a digital watch, a bracelet, a ring, a jewelry, or a combination thereof.”]
Regarding claim 7, Ferguson teaches the mobile shop system according to claim 1 as mentioned above in the rejection of claim 1, wherein the plurality of mobile shop vehicles are autonomous mobile bodies configured to move autonomously according to the operation plan. [See Ferguson para [0046] disclosing “As such, provided herein is an autonomous vehicle fleet comprising a plurality of autonomous vehicles operating autonomously or semi-autonomously and a fleet management module for coordination of the autonomous vehicle fleet, each autonomous vehicle within the fleet configured for transporting, delivering or retrieving goods or services and capable of operating in an unstructured open or closed environment” and para [0072] disclosing “In one example, a request by the customer 1203 is sent to the central server 1202, which then communicates with the fleet management module 1201 to relay the request to the service provider 1205, which instructs the vehicles 1204. The fleet management module 1201 may select one or more of the vehicles 1204 within the geographic region and/or proximity of the customer 1203, the service provider 1205, or both. The vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request. The vehicle 1204 may then travel to a location associated with the customer 1203”].
Regarding claim 8, Ferguson teaches a control method of a mobile shop system including a plurality of mobile shop vehicles and a server device, the control method comprising: 
acquiring, by the server device [See Ferguson para [0008] disclosing “Another aspect provided herein is a vehicle fleet comprising a plurality of autonomous vehicles operating autonomously and/or semi-autonomously and a fleet management module, associated with a central server for coordination of the autonomous vehicle fleet; the fleet management module configured to coordinate the activity and positioning of each autonomous vehicle in the fleet, wherein the fleet is configured for transporting, delivering or retrieving goods or services and capable of operating in an unstructured open or closed environments;”], a visiting request including information, inputted by a user who uses the mobile system, about one or more desired shops which the user wishes to visit, among shops carried by the plurality of mobile shop vehicles; [See Ferguson para [0005], [0019] above, [0008] disclosing “a communication module configurable to receive, store and send data to the fleet management module, a user, and the autonomous vehicles in the fleet, related to at least; user interactions and the autonomous vehicle fleet interactions, comprising: scheduled requests or orders, on-demand requests or orders, or a need for self-positioning of the autonomous vehicle fleet based on anticipated demand within the unstructured open or closed environments;” and para [0072] disclosing “The fleet management module 1201 may select one or more of the vehicles 1204 within the geographic region and/or proximity of the customer 1203, the service provider 1205, or both. The vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request. The vehicle 1204 may then travel to a location associated with the customer 1203.” And para [0004] disclosing “One aspect provided herein is an autonomous or semi-autonomous platform for positioning a plurality of autonomous or semi-autonomous vehicles and displaying a plurality of items, the platform comprising: the plurality of autonomous or semi-autonomous vehicles, each vehicle comprising: a compartment configured to contain and secure two or more of the plurality of items; an input device configured to receive an input data corresponding to a customer; a communication device; and an autonomous or semi-autonomous propulsion system; and a server processor configured to provide a server application comprising: a data storage module containing a plurality of locations comprising at least one inventory restocking location and a plurality of dispatch locations, wherein each dispatch location is associated with a demand”].
Selecting one or more mobile shop vehicles carrying the desired shops from among the plurality of mobile shop vehicles based on the visit request;
creating, by the server device, an operation plan for the plurality of mobile shop vehicles in such a way that the user and the one or more mobile shop vehicles carrying the desired shop are enabled to gather together at a predetermined location, [See Ferguson para [0005], [0006], [0019], and [0072] disclosing “In one example, a request by the customer 1203 is sent to the central server 1202, which then communicates with the fleet management module 1201 to relay the request to the service provider 1205, which instructs the vehicles 1204. The fleet management module 1201 may select one or more of the vehicles 1204 within the geographic region and/or proximity of the customer 1203, the service provider 1205, or both. The vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request. The vehicle 1204 may then travel to a location associated with the customer 1203”].
Transmitting, by the server device, the operation plan to the plurality of mobile shop vehicles; 
Receiving, by each of the plurality of mobile shop vehicles, the operation plan transmitted by the server device; and 
managing, by the each of the plurality of mobile shop vehicles, operation of a vehicle according to the operation plan that is received [See Ferguson para [0072] disclosing “In one example, a request by the customer 1203 is sent to the central server 1202, which then communicates with the fleet management module 1201 to relay the request to the service provider 1205, which instructs the vehicles 1204. The fleet management module 1201 may select one or more of the vehicles 1204 within the geographic region and/or proximity of the customer 1203, the service provider 1205, or both. The vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request. The vehicle 1204 may then travel to a location associated with the customer 1203”].
Regarding claim 9, Ferguson teaches a non-transitory computer-readable recording medium recording a program for causing a computer to execute the control method according to claim 8 [See Ferguson para[0090] disclosing “In some embodiments, the platforms, systems, media, and methods described herein include a digital processing device, or use of the same. In further embodiments, the digital processing device includes one or more hardware central processing units (CPUs) or general purpose graphics processing units (GPGPUs) that carry out the device's functions. In still further embodiments, the digital processing device further comprises an operating system configured to perform executable instructions” and Ferguson further discloses para[0096] “Referring to FIG. 14, in a particular embodiment, a digital processing device 1401 is programmed or otherwise configured to managing autonomous vehicles. The device 1401 is programmed or otherwise configured to manage autonomous vehicles. In this embodiment, the digital processing device 1401 includes a central processing unit (CPU, also “processor” and “computer processor” herein) 1405, which is optionally a single core, a multi core processor, or a plurality of processors for parallel processing. The digital processing device 1401 also includes memory or memory location 1410 (e.g., random-access memory, read-only memory, flash memory), electronic storage unit 1415 (e.g., hard disk)”].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Starns US 10,670,411(hereinafter referred to as Starns).
Regarding claim 4, Ferguson teaches the mobile shop system according to claim 1 as mentioned above in the rejection of claim 1 above, wherein the at least one processor of the server device is configured to create the operation plan [(See Ferguson para[0004] disclosing “a status module receiving a stock indication of each of the items and a current vehicle location from the communication device of one or more of the vehicles; and a fleet management module directing the autonomous or semi-autonomous propulsion system of one or more of the vehicles, via the communication device, to one of the plurality of dispatch locations or the inventory restocking location based at least on one or more of the demand, the stock indication, and the current vehicle location; and the platform further comprising a summoning processor configured to provide a summoning application comprising a summon module receiving a summons from the customer, the summons comprising at least a customer location, wherein the summon module further directs the autonomous or semi-autonomous propulsion system of one or more of the vehicles, via the communication device, to the customer location;” and para [0072] disclosing “In one example, a request by the customer 1203 is sent to the central server 1202, which then communicates with the fleet management module 1201 to relay the request to the service provider 1205, which instructs the vehicles 1204. The fleet management module 1201 may select one or more of the vehicles 1204 within the geographic region and/or proximity of the customer 1203, the service provider 1205, or both. The vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request. The vehicle 1204 may then travel to a location associated with the customer 1203”] in such a way that … mobile shop vehicle among the plurality of mobile shop vehicles … mobile shop vehicle carrying the desired shop  [See Ferguson para [0069] disclosing “In one example, an order by a customer 1203 is transmitted to a central server 1202, which then communicates with the fleet management module 1201, which relays the order to the service provider 1205 associated with the order and a vehicle 1204. The fleet management module 1201 may employ one or more vehicles 1204 or sub-fleet vehicles 1204 that are closest to the service provider 1205, customer 1203, or both. The assigned service provider then interacts with that vehicle 1204 through a service provider application to supply the vehicle 1204 with any goods, maps, or instructions associated with the order. The vehicle 1204 then travels to the customer 1203 and reports completion of the order to at least one of the customer 1203, the service provider 1205, the central server 1202, and the fleet management module 1201.”] 
Ferguson does not teach an arbitrary vehicle is enabled to transport the user to the vehicle.
However, Starns teaches an arbitrary vehicle is enabled to transport the user to the vehicle [See Starns page 9 lines 52-67 and page 10 lines 1-3 disclosing “In particular embodiments, after determining or receiving information that autonomous vehicle 160 is experiencing a service related issue, such as a system malfunction, while autonomous vehicle 160 is providing a transportation service to one or more passengers, transportation management system 110 may direct, instruct, and/or navigate another autonomous vehicle 160 to a location at least proximate to the location of autonomous vehicle 160 that is experiencing the service related issue, so that the one or more passengers may utilize the other autonomous vehicle 160 to arrive at a destination associated with the one or more passengers (e.g., a drop-off location). For example, transportation management system 110 may direct, instruct, and/or navigate autonomous vehicle 160C to a location at least proximate to safe area and/or location 194, so that the one or more passengers may utilize autonomous vehicle 160C to arrive at a destination associated with the one or more passengers (e.g., a drop-off location, such as location 125D, 125E, 125F, etc.)]. In the case of an autonomous vehicle experiencing a service related issue while transporting a passenger, another autonomous vehicle is sent to the location of the vehicle experiencing the service related issue, so that the passenger can board the newly sent vehicle in order to be transported to their designated location. 
As a result, Ferguson discloses a processor that provides a server information about the operation and interactions between a plurality of retail autonomous vehicle stores and the customers. Starns teaches an arbitrary vehicle being enabled to transport a user to another vehicle upon the user’s request.
Therefore, it would have been obvious before the filing date of the claimed invention to modify the method as disclosed in Ferguson to include an arbitrary vehicle being able to transport a user to another vehicle because it facilitates the transporting of a user to another vehicle upon the user’s request via an arbitrary vehicle, as taught by Starns. 
Regarding claim 5, Ferguson discloses the mobile shop system according to claim 4, wherein the at least one processor of the server device is further configured to: 
acquire a visiting order of the user visiting the desired shops, the visiting order included in the visiting request [See Ferguson [0072] disclosing “In one example, a request by the customer 1203 is sent to the central server 1202, which then communicates with the fleet management module 1201 to relay the request to the service provider 1205, which instructs the vehicles 1204. The fleet management module 1201 may select one or more of the vehicles 1204 within the geographic region and/or proximity of the customer 1203, the service provider 1205, or both. The vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request. The vehicle 1204 may then travel to a location associated with the customer 1203”], and
 create the operation plan in such a way that the mobile shop vehicle carrying the desired shop that is currently visited by the user is enabled to … to the mobile shop vehicle carrying the desired shop to be visited next by the user [See Ferguson [0072] disclosing “In one example, a request by the customer 1203 is sent to the central server 1202, which then communicates with the fleet management module 1201 to relay the request to the service provider 1205, which instructs the vehicles 1204. The fleet management module 1201 may select one or more of the vehicles 1204 within the geographic region and/or proximity of the customer 1203, the service provider 1205, or both. The vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request. The vehicle 1204 may then travel to a location associated with the customer 1203.”].
 Ferguson does not teach transport the user to the vehicle. 
However Starns teaches transport the user to the vehicle [see Starns page 9 lines 52-67 and page 10 lines 1-3 disclosing “In particular embodiments, after determining or receiving information that autonomous vehicle 160 is experiencing a service related issue, such as a system malfunction, while autonomous vehicle 160 is providing a transportation service to one or more passengers, transportation management system 110 may direct, instruct, and/or navigate another autonomous vehicle 160 to a location at least proximate to the location of autonomous vehicle 160 that is experiencing the service related issue, so that the one or more passengers may utilize the other autonomous vehicle 160 to arrive at a destination associated with the one or more passengers (e.g., a drop-off location). For example, transportation management system 110 may direct, instruct, and/or navigate autonomous vehicle 160C to a location at least proximate to safe area and/or location 194, so that the one or more passengers may utilize autonomous vehicle 160C to arrive at a destination associated with the one or more passengers (e.g., a drop-off location, such as location 125D, 125E, 125F, etc.)]. In the case of an autonomous vehicle experiencing a service related issue while transporting a passenger, another autonomous vehicle is sent to the location of the vehicle experiencing the service related issue, so that the passenger can board the newly sent vehicle in order to be transported to their designated location”].
As a result, Ferguson discloses a processor that provides a server information about the operation and interactions between a plurality of retail autonomous vehicle stores and the customers. Starns teaches an arbitrary vehicle being enabled to transport a user to another vehicle upon the user’s request.
Therefore, it would have been obvious to before the filing date of the claimed invention to modify the method as disclosed in Ferguson to include the feature of transporting a customer who is currently visiting a mobile shop vehicle to another desired mobile shop vehicle because it facilitates the transporting of a user to another vehicle upon the user’s request via an arbitrary vehicle, as taught by Starns. 
Response to Arguments
	Applicant’s arguments filed on 02/06/2019 have been considered but they are not fully persuasive.
.In response to the applicant’s argument that Ferguson fails to teach selecting one or more mobile shop vehicles carrying the desired shop based on the visit request including information about one or more desired shops which the user wishes to visit, as recited in independent claims 1 and 8. A person skilled in the art would have to consider that the information regarding one or more desired shops is related to the item that the customer wants to purchase. In Ferguson’s case, the items are processed or manufactured goods as mentioned in para [0019]. The specifics of the desired shops that the user might want to visit are not mentioned in the claims of the application filed. 
	And regarding a user inputting information about one or more desired shops which the user wishes to visit, as recited in independent claims 1 and 8. The vehicles taught in Ferguson comprise an interface configured to receive a selection of an item, which as mentioned earlier are processed goods (see para [0005] and [0006]). Therefore, the desired shops in Ferguson are carrying processed goods.
	 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9613386 B1 Arden et al. teaches dispatching a vehicle to pick up a user upon request.
US 20170123421 A1 Kentley et al. teaches dispatching a fleet of autonomous vehicles.
US 20170371333 A1 Nagy et al. teaches controlling multiple autonomous vehicles through a server including an electronic processor configured to receive a connected mode trip request from a user.
US 20190086914 A1 Yen et al. teaches coordinating travel between multiple autonomous vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690.  The examiner can normally be reached on Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephanie Ziegle can be reached on (571) 272-4417.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664